              Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

DARLA SPENCER                                 §
  Plaintiff                                   §
                                              §
     v.                                       §                             No. 5:21-CV-739
                                              §
THE GEO GROUP, INC.                           §
  Defendant                                   §

                     NOTICE OF REMOVAL TO FEDERAL COURT

TO THE HONORABLE DISTRICT COURT JUDGE:

          NOW COMES The GEO Group, Inc., Defendant in the above styled and

numbered cause, and files this Notice of Removal. As grounds for removal, Defendant

respectfully shows the following:

1.        The GEO Group, Inc. is a Defendant in a civil action pending in the 218th Judicial

District Court, Frio County, Texas, styled Darla Spencer v. The GEO Group, Inc., Cause

No. 21-07-00213CVF, which was filed in that court on July 8, 2021. The Plaintiff alleges

the Defendant’s negligence caused her serious bodily injury. She seeks damages between

$250,000.00 and $1,000,000.00.

2.        Removal is proper because this Court has diversity jurisdiction pursuant to 28

U.S.C. § 1332(a)(1). Plaintiff is a citizen of the State of Texas, and The GEO Group, Inc.

is a citizen of the State of Florida, the state in which it is incorporated and in which it has

its principle place of business. Accordingly, removal is proper under 28 U.S.C. § 1441(a)

and (b).


Notice of Removal
Spencer v. The GEO Group, Inc.
Page 1
             Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 2 of 18




4.      Pursuant to 28 U.S.C. § 1446(a), attached hereto are copies of all process,

pleadings and the orders served upon Defendant in the state court proceeding. (Exhibit

A).

5.      The action was commenced on July 8, 2021. Defendant was served on July 19,

2021, and itfiled an answer in the state court on August 3, 2021.

6.      This notice of removal is timely under 28 U.S.C. § 1446(b) because the removal is

within thirty (30) days after defendants first accepted service of a copy of a paper from

which they could first ascertain that the case is one which is or has become removable.

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354, 119 S.Ct. 1322,

143 L.Ed.2d 448 (1999) (Removal deadline runs from date of service); City of Clarksdale

v. BellSouth Telecomms., Inc., 428 F.3d 206, 210 (5th Cir. 2005) (same).

7.      The district courts of the United States have original jurisdiction over this action

based on complete diversity of citizenship between the parties in that every properly

joined defendant is now, and was at the time the action was commenced, diverse in

citizenship from every plaintiff. Plaintiff is, and was at the time the suit was commenced,

a citizen of Texas residing therein. Defendant, The GEO Group, Inc., is, and was at the

time the suit was commenced, a citizen of the State of Florida, the state in which it is

incorporated and in which it has its principle place of business. Accordingly, no properly

joined defendant is a citizen of the State of Texas, and the parties are completely diverse.

Plaintiff's petition, attached, asserts a claim against Defendant in excess of $75,000.00,




Notice of Removal
Spencer v. The GEO Group, Inc.
Page 2
             Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 3 of 18




exclusive of interest and costs; therefore, this Court has diversity jurisdiction pursuant to

28 U.S.C. § 1332(a)(1).

6.      Venue is proper in the United States District Court, Western District of Texas, San

Antonio Division, as the district and division embracing the place where the state action

is pending. 28 U.S.C. §§ 1441(a), 1446(a).

8.      Pursuant to 28 U.S.C. § 1446(d), Defendant intends to serve written notice of this

removal upon all interested and adverse parties and upon the Clerk of the Court for the

218th Judicial District Court of the State of Texas, Frio County, Texas, promptly after

filing this Notice of Removal.

9.      The GEO Group, Inc. is the sole defendant. Accordingly, there are no other

defendants, properly joined and served, to join in or consent to the removal of the action.

28 U.S.C. § 1446(b)(2)(A).

        WHEREFORE, PREMISES CONSIDERED, The GEO Group, Inc., the

Defendant in this action, pursuant to these statutes and in conformance with the

requirements set forth in 28 U.S.C. § 1446, removes the case styled Darla Spencer v. The

GEO Group, Inc., Cause No. 21-07-00213CVF, pending in the 218th Judicial District

Court, Frio County, Texas, on this 4th day of August, 2021.




Notice of Removal
Spencer v. The GEO Group, Inc.
Page 3
             Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 4 of 18




                                             Respectfully Submitted,


                                             ___________________________
                                             SHAWN FITZPATRICK
                                             State Bar No. 00787474
                                             FITZPATRICK & KOSANOVICH, P.C.
                                             P.O. Box 831121
                                             San Antonio, Texas 78283
                                             (210) 408-6793
                                             skf @ fitzkoslaw.com
                                             ATTORNEY FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

        I hereby certify service of a true and correct copy of the foregoing instrument on the
following interested person(s) on August 4, 2021, via email at the addresses indicated:
Alex Aguirre
118 E. Ashby Place
San Antonio, Texas 78212
(210) 922-0808
aaguirre@aguirrelawpllc.com
and Andrea De La Garza
adelagarza@aguirrelawpllc.com


                                             SHAWN FITZPATRICK




Notice of Removal
Spencer v. The GEO Group, Inc.
Page 4
             Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 5 of 18




                     Exhibit A




Notice of Removal
Spencer v. The GEO Group, Inc.
Page 5
                                        Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 6 of 18



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   The GEO Group, Inc.                                                                                                               07/20/2021
                   Joseph Negron SVP & General Counsel
                   The GEO Group, Inc.
                   4955 Technology Way
                   Boca Raton FL 33431



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2021-384
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             The GEO Group, Inc.

 2.                          Title of Action:            Darla Spencer vs. The GEO Group, Inc.

 3.                Document(s) Served:                   Citation
                                                         Request for Service
                                                         Plaintiff's Original Petition, Jury Demand, and Required Disclosure
                                                         Request for Disclosure

 4.                           Court/Agency:              Frio County 81st/218th District Court

 5.                            State Served:             Texas

 6.                           Case Number:               21-07-00213CVF

 7.                               Case Type:             Negligence/Personal Injury

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Monday 07/19/2021

 10.                          Date to Client:            Tuesday 07/20/2021

 11.         # Days When Answer Due:                     See Notes                              CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                                                           Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Alex Aguirre
               (Name, City, State, and Phone Number)
                                                         San Antonio, TX
                                                         210-922-0808

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             441

 16.                                      Notes:         Please note the answer is due by 10:00am on the Monday next following the expiration of twenty (20) days
                                                         after service.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
                                                                                      Delivered On 7j, 1Ifz ,ru
                       Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 7 of 18

                                                        CITATIOl'i
                                                   THE STATE OF TEXAS:
                                                   Cause No: 21-07-00213CVF

DARLA SPENCER                                                          N THE 81'"1 /218 111 DISTRICT COURT
   VS.                                                                 OF FRIO COt:NTY, TEXAS
TilE GEO GROUP, I!'<C.


TO: TilE GEO GROUP. IJ'.:C., 5444 WESTHEIMER #I 000. HOUSTON. TX 77056
Defendant~ GREETINGS:

:'\OTICE TO DEFE:'\DA:'\T: "You have been sued. You may employ an attorney. If you or your attorney do not
lile a written answer with the clerk who issued this citation by I 0:00 A.M. on the Monday next following the
expiration of 20 days after the date you were sen'cd this citation and petition, a default judgment may be taken
against you. In addition to liling a written answer with the clerk, you may be required to make initial disclosure to
the other parties of this suit. These disclosures genernlly must be made no later than 20 days after you lile your
answer with the clerk. Find out more at TexasLawHelp.org" TRCI'.'>9
You arc hereb:. cumm:.1ndcd to appear b) liling a wrirtt!ll ans\\t!f to th~ Plaintiffs PL"NTIFF'S ORK.iiNAL PErtTIO~; at or be tOre
I 0:00 A "M. of the ~londay next afterthe expiration of 20 days afterthe date of service of this citation before the Honorable 218TH
DISTRICT COURT of Frio County" at the Courthouse in said County in Pearsall. Texas, Said Plaintiffs PLANTIFF'S ORIGINAL
PETITION was likd in said court on the 8th day of July" 2021 in the above entitled cause"
The nature of l'laintifl's demand is fully shown by a true and correct copy of PLANTII·TS ORIGINAL PETITION accompanying
this citation and made a part hereof

ISSUED AND GIVEN LNDER MY HAl\D A~D SEAL OF SAID COURT AT PearsalL Texas 78061. 0:-.: THIS THE 8th day of
July" 2021 <




                                                     Ofilia :VI. Trnino, District Clerk
                                                     81 5T/218m DISTRICT COURT
ATTORNEY REQUESTING:                                 Frio County
ALEX AGUIRRE                                         500 East San Antonio St. Box 8
118 L ASHBY PI                                                     •as 78061
SAN ANTONIO. TEXAS 78212
210-922-0808 TEL
STATE BAR NO, 2~01219~




                                                      OFFICER'S RETt:RN
  Came to hand the          o'clock    ~1. on the    day of _ _ _ _ _ 20_ and executed the _ _ day of
  __ -----~20 .·by delivering to_                               in person a tn1e copy of this citation with a copy
  of the petition attached thereto on tht: _    day of              ::!0_   at             o'clock          \-1. at
                                              Ill _ __         ______ County, Texas.
       ) :-..lot executed. The diligence used in finding defendant being _ __


       ) Information rt.!ccivcd as to the whereabouts of defendant being _ _ __




FEE:
       s                                                                             SHERIFF/ CONSTABLE! PRIVATE SERVICE
                                                                                          __________ County. Texas
                                                                                                         _ _ _ _ _ Deputy
                 Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 8 of 18
                                         REQUEST FOR SERVICE
Pronto Process                                                                                                                        7/15/2021
1406 W Salinas
San Antonio, TX 78207                                                                                                     OurJob:2021007377
Phone: (210) 226-7192
Fax: (21 0) 224-9021




BAY OAKS PROCESS
BAY OAKS PROCESS
P 0 BOX5703
PASADENA, TX 77508                                                                                               Server's Phone: (281) 815-0191




PRIORITY: Routine                                                                                                            ACTION: Serve

CASE INFO:
Case Number: 21-07-00213CVF
Plaintiff:
DARLA SPENCER
vs.
Defendant:
THE GEO GROUP, INC.

DOCUMENTS: CITATION I PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND REQUIRED DISCLOSURE

SERVE: The Gee Group, Inc may be served through its registered agent, Corporate Creations Network Inc
5444 WESTHEIMER
#1000
HOUSTON, TX 77056


                    SERVICE MUST BE MADE IN THE MANNER MARKED BELOW


( X ) Corporate - By delivering a true copy to the within named corporation. Must be served in compliance with
State Statutes. Texas Corporations: ANY Vice President, President, or Registered agent. NO SERVICE ON
SUNDAYS ALLOWED.


*****REMINDER******

PROVIDE ALL UPDATES VIA EMAIL TO OFFICE@PRONTOPROCESS.COM

No unauthorized fees will be paid without approval from our office

We generate our own affidavits. Please SCAN US A COPY. Originals needed upon request only.

Please contact us before job closure.

SPECIAL INSTRUCTIONS:


             Total Fee for Services Rendered Should Not Exceed $60 without Prior Authorization!




                                 Copyright© 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1x
            Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 9 of 18                           Filed 7/8/2021 3:42 I
                                                                                                        Ofilia M. Trev
                                                                                                             District Cl
                                                                                                     Frio County, Te)

                                               21-07 -00213CVF                                            Lupe Esqui
                                 CAUSE NO. _ _ _ _ __

  DARLA SPENCER,                                        §            IN THE DISTRICT COURT
  Plaintiff,                                            §
                                                        §
  v.                                                    §         _ _ _ JUDICIAL DISTRICT
                                                        §
  THE GEO GROUP, INC.                                   §
  Defendant.                                            §                FRIO COUNTY, TEXAS

        PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND REQUIRED
                               DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Darla Spencer ("Plaintiff'), complaining of Defendant, The GEO Group,

Inc., and for a cause of action would respectfully show unto the Court as follows:

                                                  I.

                                              PARTIES

        Plaintiff, Darla Spencer, is a resident of the state of Texas. She currently resides in Texas

and has resided there at all times material to this lawsuit.

       Defendant, The GEO Group, Inc., is a foreign for-profit company doing business in Frio

County, Texas. Its registered address is 621 NW 53rd St. Suite 700, Boca Raton, FL 33487. It

may be served through its registered agent, Corporate Creations Network Inc., at 5444 Westheimer

#1000, Houston, TX 77056 via private process.

                                                  II.

                                 JURISDICTION AND VENUE

       This Court has personal jurisdiction, both specific and general, over Defendant because it

does business in Texas. Additionally, Plaintiffs cause of action arose in Texas. Venue is proper

in Frio County because a substantial part of the events or omissions giving rise to Plaintiffs claim

occurred in Frio County. Tex. Civ. Prac. & Rem. Code §15.002(a)(l).



                                                                                                    I
           Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 10 of 18




                                                 III.

                                           DISCOVERY

       Discovery Control Plan. Pursuant to the Texas Rules of Civil Procedure, Discovery

Control Plan Level Three (3) governs this lawsuit.

                                                 IV.

                                MISNOMER AND ALTER EGO

        In the event any parties are misnamed or not included herein, it is Plaintiffs contention

that such was a "misnomer" and/or such parties are/were "alter egos" of parties named herein.

Alternatively, Plaintiff contends that such "corporate veils" should be pierced to hold such parties

properly included in the interest of justice. In the event that the true parties are misidentified,

Plaintiff hereby assert reliance upon the doctrine of misidentification.

                                                 v.
                                              FACTS

       On or about March 1, 2020, Plaintiff was working as a registered nurse for STG

International, Inc. at the South Texas I.C.E. Processing Center in Pearsall, Texas. At all relevant

times, the facility was operated by The GEO Group, Inc. Plaintiff was walking through a hallway

within the Medical Housing Unit when she slipped and fell on wet flooring. The wet floor and

dangerous condition was created by a GEO officer who admitted to his error. No warning signs

were in place. As a result of the fall, Plaintiff suffered serious injuries including, but not limited

to, a broken right ankle, an injured left shoulder, constant back and neck pain.

       Plaintiff was an invitee to whom Defendant owed a duty to use a reasonable degree of care,

including the duty to protect and safeguard Plaintiff from unreasonably dangerous conditions on

the premises or to warn of its existence. The slippery floor, created by Defendant, constituted a




                                                                                                    2
           Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 11 of 18




condition which Defendant knew or in the exercise of reasonable care should have known

constituted a dangerous condition. Defendant failed to rectify the dangerous condition, failed to

maintain the area where the injuries occurred in a safe manner, and failed to warn Plaintiff and

those similarly situated of the dangerous condition, all of which, either singularly or collectively,

caused the occurrence in question and Plaintiffs resulting injuries. As a result of said incident,

Plaintiff was caused to suffer serious and permanent bodily injuries.

                                                VI.

              DEFENDANT'S NEGLIGENT ACTS AND FAILURES TO ACT

        Defendant was negligent in one or more of the following particulars:

            1. In creating the dangerous condition, namely, the wet floor that was slippery, while
               employees were still in the vicinity of the dangerous condition;

            2. In failing to properly inspect the premises in order to find dangerous conditions and
               defects that existed on the premises, such as the wet floor, that caused Plaintiff to
               fall and be injured;

           3. In failing to barricade or separate the area where the floor was slippery; and

           4. In failing to warn employees of the dangerous condition; namely, the wet floor that
              was slippery.

        Plaintiff alleges that the foregoing acts and/or om1sswns on the part of Defendant

constituted negligence which was and is a direct and proximate result of the injuries and damages

sustained by Plaintiff.

                                                VII.

                                        JURY DEMAND

       Plaintiff demands a jury on all issues triable. She has tendered the appropriate fee.

                                               VIII.

                                COMPENSATORY DAMAGES




                                                                                                   3
           Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 12 of 18




        As a direct and proximate result of the occurrence made the basis of this lawsuit, Plaintiff

suffered and incurred the following damages:

               A.      Reasonable medical care and expenses in the past;

               B.     Reasonable and necessary medical care and expenses which will in all
               reasonable probability be incurred in the future;

               C.      Physical pain and suffering in the past;

               D.      Physical pain and suffering in the future;

               E.      Physical impairment in the past;

               F.      Physical impairment which, in all reasonable probability, will be suffered
               in the future;

               G.      Loss of earnings in the past;

               H.      Loss of earning capacity which will, in all probability, be incurred in the
               future;

               I.      Loss of Consortium in the past, including damages to the family
               relationship, loss of care, comfort, solace, companionship, protection, serv1ces,
               and/or physical relations;

               J.      Disfigurement in the past;

               K.      Disfigurement in the future;

               L.      Mental anguish in the past;

               M.      Mental anguish in the future; and

               N.      Cost of medical monitoring and prevention in the future.

       Plaintiff has suffered damages in an amount within the jurisdictional limits of this Court.

Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff in good faith pleads the

value of this case is over two hundred fifty thousand dollars ($250,000.00) but not more than

one million dollars ($1 ,000,000.00).

                                                IX.



                                                                                                     4
           Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 13 of 18




                                   REQUIRED DISCLOSURE

        Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is required to

disclose, within thirty (30) days after the filing of the first answer or general appearance, the

information described in Rule 194.2 of the Texas Rules of Civil Procedure.

                                             PRAYER

        PREMISES CONSIDERED, Plaintiff, respectfully prays that Defendant be cited to

appear and answer herein, and that upon a final hearing of the cause, judgment be entered for the

Plaintiff against Defendant for damages in an amount within the jurisdictional limits of the Court;

together with pre-judgment interest (from the date of injury through the date of judgment) at the

maximum rate allowed by law; post-judgment interest at the legal rate, costs of court; and such

other and further relief to which Plaintiff may be entitled at law or in equity.



                                                       Respectfully submitted,

                                                       THE AGUIRRE LAW FIRM, PLLC
                                                       118 E. Ashby Pl.
                                                       San Antonio, Texas 78212
                                                       210.922.0808 t
                                                       210.922.0813 f
                                                              t


                                                         2
                                                       ALEX AGUIRRE
                                                       Texas Bar No. 24012194
                                                       aaguirre(iD.aguirrclawpllc.com
                                                       ANDREA DE LA GARZA
                                                       Texas Bar No. 24077955
                                                       adclagarza@aguim~lawpllc.com




                                                                                                  5
              Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 14 of 18                Filed 8/4/2021 11:40 AM
                                                                                         Ofilia M. Trevino
                                                                                         District Clerk
                                            21-07-00213CVF                               Frio County, Texas
                                                                                         Stephanie Salazar

                                CAUSE NO 21-07-00213CVF

DARLA SPENCER                                  §                 IN THE DISTRICT COURT
  Plaintiff                                    §
                                               §
     v.                                        §                218TH JUDICIAL DISTRICT
                                               §
THE GEO GROUP, INC.                            §
  Defendant                                    §                    FRIO COUNTY, TEXAS


                    THE GEO GROUP, INC.’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES The GEO Group, Inc., Defendant, and files this original answer to

Plaintiffs’ Original Petition and would show:

1.        For the purpose of requiring Plaintiff to meet her burden of proof, Defendant

denies each and every allegation contained in Plaintiffs’ Original Petition, except as

admitted herein. Tex. R. Civ. P. 92

2.        Defendant admits that: 1) Plaintiff is a Texas resident; 2) the events giving rise to

this action occurred in Frio County; 3) GEO is a Florida corporation whose address,

domicile and principal place of business is 621 NW 53rd Street, Suite 700, Boca Raton,

Florida 33487, and; 4) GEO may be (and has been) served through its registered agent,

Corporate Creations Network, Inc. as alleged in Paragraph I of Plaintiffs’ Original

Petition.

3.        Defendant admits venue is proper in Frio County and that the court has

jurisdiction over Plaintiff’s claims, as alleged in Paragraph II of Plaintiffs’ Original

Petition.
GEO’s Original Answer
Spencer v. GEO
Page 1
            Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 15 of 18




4.     Defendant denies discovery should proceed under Discovery Control Plan Level

Three as alleged in Paragraph III of Plaintiff’s Original Petition.

5.     Defendant admits that: 1) Plaintiff was working as a nurse and was injured in a fall

on the premises of the South Texas ICE Processing Center; 2) GEO operated the South

Texas ICE Processing Center in Pearsall, Texas, as alleged in Paragraph V of Plaintiff’s

Original Petition. Defendant denies it failed to rectify, maintain, or failed to warn of an

unreasonably dangerous property condition of which it was or should have been aware

and denies the balance of allegations in Paragraph V.

6.     Defendant denies the matters alleged in Paragraph VI of Plaintiffs’ Original

Petition.

7.     Defendant denies Plaintiffs are entitled to recover as alleged in Paragraph VIII of

Plaintiffs’ Original Petition.

8.     GEO asserts its right to rely on and inure to the qualified, good faith, or official

immunity of its employees acting in the course and scope of their employment. GEO is

entitled to governmental and/or sovereign immunity to the extent Plaintiffs’ causes arose

in the course of Defendants’ fulfillment of a governmental function or contract.

9.     Defendant denies it had any duty to Plaintiff.

10.    The facts may show Plaintiff’s conduct was the proximate and producing cause of

her injuries; Defendants specifically invoke Texas’s proportionate responsibility scheme

as set forth in Chapter 33 of the Texas Civil Practice & Remedies Code. Defendant

further asserts the right to designate other parties who are responsible for any damages

GEO’s Original Answer
Spencer v. GEO
Page 2
            Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 16 of 18




Plaintiff alleges or proves. Defendant requests the finder of fact to compare the extent to

which it, Plaintiff, and any other persons, whether joined as parties in this suit or not, may

have caused or contributed to cause any damages complained of by Plaintiff.

11.    Defendant denies that any Plaintiff is entitled to any damages of any type, but in

the alternative pleads any and all limitations and caps on damages that may apply to

Plaintiff’s causes of action. This assertion and pleading includes, but is not limited to, any

and all caps, bars and limitations set forth under Tex. Civ.& Rem. Code §32.001-

§32.003,    §33.001-§33.004,     §33.011-§33.017,     §41.001-§41.013,     §74.301-§74.303,

§74.501-§74.507.

12.    Defendant denies that any Plaintiff is entitled to future damages. However, to the

extent that Plaintiff may recover future damages, Defendant asserts that any such

damages must be reduced to present value.

13.    Defendants pleads that any claim for economic loss (including but not limited to,

loss of earnings, earning capacity, medical expenses, contributions of a pecuniary value,

inheritance, or other pecuniary losses) is governed by the limitations and provisions set

forth in the Tex. Civ, Prac. & Rem. Code §18.091.

14.    Defendant pleads that medical or healthcare expenses and all other economic

damages are limited to the amounts actually paid or incurred pursuant to the Tex. Civ.

Prac. & Rem. Code §41.0105.

15.    Defendants plead the applicability of the entirety of Chapter 41 of the Texas Civil

Practice and Remedies Code to any award of damages that might issue in this case,

GEO’s Original Answer
Spencer v. GEO
Page 3
            Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 17 of 18




specifically including, but in no way limited by way of enumeration, to the standards of

proof set forth therein, the requirement of the unanimity of the jury regarding finding

liability and amount of damages, and the limitations on damages or caps set forth in the

chapter.

16.    GEO denies it is liable for any injury or damage caused by its employee’s acts or

omissions for which its employee would be entitled to immunity, be it official, qualified,

or known by any other name.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff take

nothing by way of this suit and that Defendant go hence and recover its costs in defense

of this cause, and for such further relief, at law or in equity, to which it may show itself to

be justly entitled.




GEO’s Original Answer
Spencer v. GEO
Page 4
            Case 5:21-cv-00739 Document 1 Filed 08/04/21 Page 18 of 18




                                      Respectfully submitted,



                                      __________________________
                                      Shawn Fitzpatrick
                                      SBN 00787474
                                      FITZPATRICK & KOSANOVICH, P.C.
                                      PO Box 831121
                                      San Antonio, Texas 78283-1121
                                      (210) 408-6793
                                      skf@ fitzkoslaw.com
                                      Counsel for Defendant

                                CERTIFICATE OF SERVICE

        I certify service of a true and correct copy of this instrument on the following counsel on
the 4th day of August, 2021, via the Court’s electronic notice and filing system:

Alex Aguirre
118 E. Ashby Place
San Antonio, Texas 78212
(210) 922-0808
aaguirre@aguirrelawpllc.com
and Andrea De La Garza
adelagarza@aguirrelawpllc.com



                                      _______________________________
                                      SHAWN FITZPATRICK




GEO’s Original Answer
Spencer v. GEO
Page 5
